Title: Thomas Jefferson to Robert Fulton, 16 April 1810
From: Jefferson, Thomas
To: Fulton, Robert


          
            Dear Sir
            Monticello. 
                     Apr. 16. 10.
          
          I recieved yesterday on my return from a journey your favor of Mar. 28. and have to thank you for the drawing of your self-moving belier hydraulique, which a first reading shews to be simple & ingenious, & I have no doubt will answer. it shall have my early attention.    the object of this prompt reply to your letter is the offer you so kindly make of lending me your Dynamometer. it will be the greatest favor you can do me.  
		  the Agricultural society of the Seine sent me one of Guillaume’s famous ploughs, famous for taking but half the moving power of their best ploughs before used. they at the same time requested me to send them one of our best, with my mouldboard to it. I
			 promised I would, as soon as I retired home and could see to it’s construction myself.
			 in the mean time I
			 wrote to a friend at Paris to send me a dynamometer, which he did.
			 unfortunately
			 this with some other valued articles of mine, was lost on it’s passage from Washington to Monticello. I have made the plough, & am
			 greatly decieved if it is not found to give less resistance than theirs. in fact I think it the finest plough which has ever been constructed in America. but it is the actual experiment alone which can decide this, & I was with great reluctance about to send off the plough, untried when I recieved your kind offer. I
			 will pray you to send
			 the instrument to mr Jefferson of Richmond by some careful passenger in the stage who will see that it does not miscarry by the way; or by some vessel bound from N. York direct to Richmond which is the safest tho’ slowest conveyance. I suppose there can never be a week that some vessel is not coming. 
			 I sincerely wish the torpedo may
			 go
			 the whole length you expect of putting down
			 navies. I wish it too much not to become and 
                  an easy convert & to give it all my prayers & interest. Accept assurances of my great esteem & respect.
          
            Th:
            Jefferson
        